Citation Nr: 1013656	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-12 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The Veteran served on active duty from June 1965 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  

This case was the subject of a September 2007 hearing before 
the undersigned Veterans Law Judge.

The Board notes that entitlement to service connection for 
PTSD was separately denied by the RO in November 2006.  The 
November 2006 notice of disagreement identified only the 
denial of service connection for specific phobia, situational 
type, as the issue in disagreement.  The Veteran did not 
subsequently appeal the issue of entitlement to service 
connection for PTSD.  Hence, that issue is not currently 
before the Board.  

In October 2008, the Board determined that since additional 
service records had been obtained, the Veteran's claim should 
be reopened pursuant to 38 C.F.R. § 3.156(c).  The Board then 
subsequently remanded the reopened claim for further 
evidentiary development on the issue of entitlement to 
service connection for a psychiatric disability, other than 
PTSD, on the merits.  The requested development has been 
satisfactorily completed.  Hence, the Board will proceed with 
its appellate review.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

The Board notes that additional medical records were received 
at the Board from the Veteran's representative in March 2010 
without a waiver of RO review.  These records had initially 
been submitted to the RO in August 2009, and were 
subsequently forwarded to the Board.  However, a review of 
the file shows that these records were specifically listed in 
the Statement of the Case (records from William Newton 
Hospital for treatment from March 28, 2006 to 
April 10, 2006).  Hence, the Board finds that they were 
already considered by the RO and a remand for the issuance of 
another Supplemental Statement of the Case is not warranted.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran are to be 
avoided).  


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed psychiatric disability and his military 
service, and continuity of symptomatology has not been 
sufficiently demonstrated.


CONCLUSION OF LAW

A psychiatric disability was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In an August 2006 letter, prior to the rating decision on 
appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of, or submit any further medical evidence relevant to, 
the claims.  He was also advised of how disability ratings 
and effective dates are assigned.  

In a December 2008 letter, the Veteran was asked to provide 
additional information regarding outstanding evidence.  He 
was asked to provide authorization forms for his treatment in 
Hall County, Nebraska, and Buffalo County, Nebraska, but he 
was also advised that he may want to obtain and send the 
information himself.  In a February 2009 letter, he was 
advised that records had been requested from the Hall County 
Health Department; however, it was his responsibility to see 
that VA received non-federal records.  Hence, the Board finds 
that the duty to notify provisions have been satisfactorily 
met.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Thus, the record demonstrates that 
the Veteran had knowledge of what was needed to substantiate 
the claim, which cured any defect in the notice provided.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  As such, there is no indication that there is 
any prejudice to the Veteran in considering the matters on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, service personnel 
records, post service VA and private treatment records, the 
VA examination report, records from the Social Security 
Administration, and the Veteran's personal hearing testimony 
and written statements.  Upon remand, VA attempted to obtain 
all federal and non-federal records identified by the 
Veteran.  Negative responses were received from the Lincoln 
VA Medical Center, Fort Meade VA Medical Center, and the Hall 
County Health Department.  

Moreover, the VA examination report is sufficient because it 
was based on a review of the Veteran's claims file, treatment 
records, a thorough physical examination, and the examiner's 
elicited information regarding the Veteran's medical history 
and symptoms.  Additionally, supporting rationale was 
provided for the opinion stated.  Nieves-Rodriguez v. Peake, 
22 Vet App 295 (2008).  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  Consequently, the 
Board's duty to assist has also been met in this case.  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2009).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2009).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2009); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth 
v. West, 13 Vet. App. 117, 120 (1999), the Court stated that 
in Savage it had clearly held that 38 C.F.R. § 3.303 does not 
relieve the claimant of his burden of providing a medical 
nexus.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  

Certain chronic disabilities, such as a psychosis, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  



The Veteran's service personnel records indicate that he 
experienced a range of disciplinary, behavioral and personal 
difficulties during service.  His service treatment records 
document multiple occasions of treatment and examination, to 
include a prescription of Thorazine on at least 14 different 
occasions, and Librium on another occasion.  In a June 1968 
letter, his parents requested that he be offered some 
psychiatric help.  Upon psychiatric evaluation in August 
1968, it was determined that no significant psychiatric 
symptoms, including anxiety and depression, were present.  
The impression was schizoid personality disorder.  Upon 
separation examination in July 1970, no chronic psychiatric 
disorder was found.   

A VA psychiatric hospitalization summary for the period from 
February 1975 to April 1975 noted psychiatric diagnoses of 
alcohol addiction, and neurosis, depressive with anxiety.  
The Veteran had reported long-standing marital problems which 
resulted in depression and excessive drinking.  He adjusted 
to the hospital setting and attended regular sessions.  It 
was noted that the treatment modality was essentially the 
same for his neurosis, depressive with anxiety and that his 
symptoms had progressively improved when he was released.  

Upon VA examination in June 1984, it was noted that the 
Veteran had experienced emotional problems and that he had 
spent 61/2 months on a psychiatric ward at Fort Meade VAMC.  He 
had also taken prescriptions for anxiety and depression and 
had been in and out of private health centers.  Upon 
psychiatric evaluation, the Veteran reported that he had been 
in an alcohol treatment program through VA in 1975, but that 
he had relapsed shortly afterwards.  He reported that he had 
had two marriages, and in January 1982, entered the Valley 
Hope treatment program.  He had been dry since that time.  He 
noted that he had some problems with depression since that 
time, particularly under times of stress or loss.  Mental 
status evaluation revealed that his mood and affect were 
intact, and there was no evidence of a significant mental 
disorder.  The diagnosis was no psychiatric diagnosis.  The 
examiner commented that it appeared that there had been past 
problems related to alcohol abuse and dependency with related 
depressive episodes; however, they were not evident at the 
time of evaluation.  

Recent VA treatment records, dated from 2003 to the present, 
indicate various psychiatric diagnoses including anxiety, 
somatization disorder, depressive disorder, and insomnia.  A 
detailed report of June 2006 VA treatment includes a 
diagnosis of specific phobia, situational type (enclosed 
spaces and heights), and describes ongoing problems with 
anxiety.  The diagnosis of phobia of enclosed spaces and 
heights was provided in the context of a history as related 
by the Veteran of feelings of fear during service while being 
alone in the pump room of a submarine and his current 
complaints of fear of heights and closed spaces.  Other 
disabilities included cerebrovascular accident, heart 
disease, diabetes mellitus, and hypertension.  

Private medical records indicated that he had a stroke in 
March 2006.  His history and physical noted an impression of 
chronic depression. An April 2006 notation noted a history of 
anxiety and depression which was interfering with his medical 
picture.  

At his personal hearing before the undersigned in September 
2007, the Veteran testified that he was treated for anxiety 
and depression during his military service and that he sought 
additional treatment approximately two years after he was 
discharged from service.  He noted that he had been in a 
hospital in Fort Meade, South Dakota for about six months 
after he experienced a period of hysteria and breathing very 
fast.  He was suicidal at the time.  He essentially self-
medicated with alcohol for years until he finally became 
sober in 1982.  

Social Security Administration records indicate that the 
Veteran's disabilities included anxiety, depression, chronic 
obstructive pulmonary disease, diabetes mellitus, and lung 
disease.  

Upon VA examination in January 2009, the examiner reviewed 
the Veteran's claims file and rendered a diagnosis of major 
depressive disorder.  The examiner opined that the Veteran's 
current psychiatric disorder did not begin in service and is 
not related to any incident of service.  He concluded that 
the Veteran's depression was related to his declining 
physical health and other psycho-social stressors.  He noted 
that the Veteran has had long periods of time when he was 
euthymic and was able to function normally once he became 
abstinent from alcohol in the early 1980s, and he did not 
seek any mental health treatment for many years until his 
doctors requested an evaluation in August 2003 due to a 
concern that his physical symptoms were more like a 
conversion disorder rather than an actual physical one.  
Additionally, the Veteran was able to maintain a lengthy 
employment as a counselor with the correctional system until 
his cardiac problems significantly worsened.  He noted the 
assessments in service as well as shortly thereafter and 
indicated that no psychiatric diagnoses were rendered at 
those times.  

Based on the evidence of record, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim.  
Hence, service connection for a psychiatric disorder must be 
denied.  The Board observes that the Veteran received some 
psychiatric treatment during his period of active duty; 
however, he was not diagnosed with a chronic psychiatric 
disability upon his discharge.  Moreover, upon VA examination 
in June 1984, no psychiatric disability was found, and upon 
VA examination in January 2009, the examiner concluded that 
the Veteran's currently diagnosed major depressive disorder 
did not have its origins in his military service and was not 
otherwise related to his service.  There is no medical 
opinion to the contrary.  

To the extent that the Veteran himself, or his 
representative, contends that a medical relationship exists 
between his current psychiatric disability and service, their 
opinions are entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (2009) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  

The Veteran contends that his psychiatric disability has 
essentially existed in some form since his military service.  
The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), cited above, relating to chronicity and continuity 
of symptomatology.  Moreover, the Veteran is competent to 
report on his symptoms.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  However, the Board finds that the 
Veteran's assertions as to continuity of symptomatology are 
less than credible, when considered in conjunction with the 
evidence of record as a whole.  In this regard, while the 
Board acknowledges that the absence of any corroborating 
medical evidence supporting his assertions, in and of itself, 
does not render his statements incredible, such absence is 
for consideration in determining credibility.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting 
that the absence of contemporaneous medical documentation may 
go to the credibility and weight of veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, 
render the lay testimony incredible).  Further, in addition 
to consideration of the absence of corroborating medical 
evidence of continuity of symptomatology in determining the 
credibility of the Veteran's assertions, the Board also notes 
that the January 2009 VA examiner found it clinically 
significant that, in contrast to current assertions of the 
Veteran, the record reflects that he had had long periods of 
time when he was euthymic and was able to function normally 
once he became abstinent from alcohol in the early 1980's, 
that he did not seek any mental health treatment for many 
years thereafter until his doctors requested an evaluation in 
2003, and that psychiatric assessments in service as well as 
shortly thereafter indicated no psychiatric diagnoses.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised).

In the absence of demonstration of continuity of 
symptomatology by competent medical, or competent and 
credible lay, evidence, considered in conjunction with the 
January 2009 competent negative nexus medical opinion, and 
the record as a whole, service connection is not warranted.  
See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there 
must be medical evidence on file demonstrating a relationship 
between a veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent).  Such 
evidence is lacking in this case.  

In short, a preponderance of the evidence of record indicates 
that the Veteran's current psychiatric disorder is related to 
his physical health problems, not his military service.  The 
records associated with his claim are more reliable, in the 
Board's view, than the Veteran's more recent unsupported and 
self-serving assertions of continuous psychiatric symptoms 
after service which contrast with evidence of record.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  Hence, service connection for 
a psychiatric disorder is denied.  


ORDER

Service connection for a psychiatric disorder is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


